DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/18 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (JP 5-254331 A English machine translation) (hereinafter “Miki”) in view of Rosenbaum (US 2008/0179040 A1) (hereinafter “Rosenbaum”). Both references are in the Applicant’s field of endeavor, an air conditioner for a vehicle. These two references, when considered together, teach all of the elements recited in claims 1, 3, 5, 9, and 10 of this application.
Regarding claim 1, Miki discloses an air conditioner unit that is configured to execute first air conditioning (blowing conditioned air to an occupant via duct 5, dampers, and outlets in Fig. 1) in which air is blown towards a vehicle occupant who has boarded a vehicle (for example, damper 10 is open and blows air with blower 4 to driver’s seat side outlet 6), and second air conditioning (the damper for a seat is closed); and a control unit (18) that causes the air conditioner unit to execute the first air conditioning in a first case, which is when a vehicle occupant has boarded the vehicle, and causes the air conditioner unit to execute the second air conditioning in a second case, which is when no vehicle occupant has boarded the vehicle (seat detectors 14 – 17 in Fig. 7 connected to controller 18 and damper control circuits 21 – 24 only open dampers 10 – 13 when is person is sitting in the seat, para. [0011]). Miki does not 
Rosenbaum teaches the second air condition is in which air is blown towards interior finishing materials of the vehicle (102, “as an alternative to the general release of heated air into the interior of the car,” which examiner interprets as a first air conditioning, “such air may be directed to specific locations such as the windshield, mirrors, door locks, and so forth,” in para. [0016], which examiner interprets as interior finishing materials for the second air conditioning). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to modify the apparatus of Miki by adding interior finishing materials target of the second air conditioning as taught by Rosenbaum in order to warm up areas that may be susceptible to fogging or freezing or might be otherwise unusable when an operator wishes to operate the vehicle. 
Regarding claim 3, Miki as modified by Rosenbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses when an operation to drive the air conditioner unit has been performed outside a vehicle, the control unit causes the air conditioner unit to execute, as the second case, the second air conditioning. Miki does not explicitly contain this additional limitation.
Rosenbaum teaches when an operation to drive the air conditioner unit has been performed outside a vehicle (by hand-held remote 118), the control unit causes the air conditioner unit to execute, as the second case, the second air conditioning (functional limitation that Rosenbaum can perform by beginning the generation of warm or cool air 
Regarding claim 5, Miki as modified by Rosenbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the air conditioner unit executes the first air conditioning and the second air conditioning using power from a secondary cell that is provided in a vehicle, and, when charging the secondary cell, the control unit causes the air conditioner unit to execute, as the second case, the second air conditioning. Miki does not explicitly contain this additional limitation.
Rosenbaum teaches the air conditioner unit executes the first air conditioning and the second air conditioning using power from a secondary cell that is provided in a vehicle (112, which is a secondary battery to 104), and, when charging the secondary cell, the control unit causes the air conditioner unit to execute, as the second case, the second air conditioning (functional limitation that Rosenbaum can perform as described in para. [0017], since the functional can implicitly be performed when charging and the system has surplus energy because para. [0017] says the function can be performed when not charging and would have less energy). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miki by adding the functionality with the secondary cell as 
Regarding claims 7, 9, and 10, Miki as modified by Rosenbaum as described above teaches all the elements of claims 1, 3, and 5 respectively upon which these claims depend. However, claims 7, 9, and 10 of this application further disclose in the second air conditioning, the air conditioner unit blows air in a different blowing direction from the blowing direction employed in the first air conditioning. Miki does not explicitly disclose this additional limitation.
Rosenbaum teaches in the second air conditioning, the air conditioner unit blows air in a different blowing direction from the blowing direction employed in the first air conditioning (“as an alternative to the general release of heated air into the interior of the car, such air may be directed to specific locations, such as the windshield, mirrors, door locks and so forth” in para. [0016] is interpreted to be different blowing directions). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miki by adding that the second air conditioning is directed to a different direction than the first in order to direct the conditioned air to a thing that may benefit from being heated or cooled when an operator is not present as it is for the first air conditioning. 
Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miki and Rosenbaum as applied to claim 1 above, and further in view of Morikawa et al (US 9,266,406 B2) (hereinafter “Morikawa”). Morikawa is also in the Applicant’s field of endeavor, an air conditioner for a vehicle. These three references, when .
Regarding claim 2, Miki as modified by Rosenbaum as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses wherein, in the first case, the control unit causes the air conditioner unit to execute the first air conditioning when the vehicle interior temperature satisfies predetermined temperature conditions, and, when the vehicle interior temperature does not satisfy predetermined temperature conditions in the first case, the control unit causes the air conditioner unit to execute one of the first air conditioning or the second air conditioning based on a selection made by a vehicle occupant, and, in the second case, the control unit causes the air conditioner unit to execute the second air conditioning irrespective of the vehicle interior temperature. Miki further discloses in the second case (dampers 10 – 13 are closed), the control unit (18) causes the air conditioner unit (1) to execute the second air conditioning irrespective of the vehicle interior temperature (para. [0011] describes control of the dampers, and nothing in the specification describes that control is dependent on temperature). Miki as modified by Rosenbaum does not explicitly disclose wherein, in the first case, the control unit causes the air conditioner unit to execute the first air conditioning when the vehicle interior temperature satisfies predetermined temperature conditions, and, when the vehicle interior temperature does not satisfy predetermined temperature conditions in the first case, the control unit causes the air conditioner unit to execute one of the first air conditioning or the second air conditioning based on a selection made by a vehicle occupant. 
Morikawa teaches, in the first case (occupant has boarded the passenger seat in Fig. 8), the control unit (AC ECU 10 with control panel 90 and seat ECU 17 in Figs. 3 and 4) causes the air conditioner unit (1, Fig. 1) to execute the first air conditioning (blow conditioned air to the occupant from vents 31 and 32 in Fig. 8) when the vehicle interior temperature satisfies predetermined temperature conditions (in Fig. 5, S12 read data including inside air temperature from sensor 71, col. 10 lines 20 – 26; S13 – S17 compute blower voltage, door opening, and compressor current; and S18 – S111 output blower voltage, door control, blow off switch door, and compressor current, col. 11 lines 21 – 34), and, when the vehicle interior temperature does not satisfy predetermined temperature conditions in the first case, the control unit causes the air conditioner unit to execute one of the first air conditioning or the second air conditioning based on a selection made by a vehicle occupant (regardless of temperature, occupant can set the centralized-control switch 55, blow-off mode switch 86, and auto switch 89 in Fig. 4 for manual operation, col. 7 line 67 – col. 8 line 1 and col. 8 lines 46 – 49; the above limitations also being functional limitations that Miki as modified by Rosenbaum and Morikawa is capable of performing). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miki by adding the functionality as taught by Morikawa in order to enable using either automatic air conditioning control or manual air conditioning control as preferred by the occupant. 
Regarding claim 4, Miki as modified by Rosenbaum and Morikawa as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 4 of this application further discloses when an operation to drive the air 
Rosenbaum teaches when an operation to drive the air conditioner unit has been performed outside a vehicle (102 by remote control 118, Fig. 1), the control unit causes the air conditioner unit to execute, as the second case, the second air conditioning (functional limitation that Rosenbaum can perform by beginning the generation of warm or cool air as described in para. [0019], which implicitly can include directing it to specific locations as described in para. [0016]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Mike by adding the remote control as taught by Rosenbaum in order to pre-heat or pre-cool the passenger compartment before the occupant enters in order to increase comfort.
Regarding claim 6, Miki as modified by Rosenbaum and Morikawa as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 6 of this application further discloses the air conditioner unit executes the first air conditioning and the second air conditioning using power from a secondary cell that is provided in a vehicle, and, when charging the secondary cell, the control unit causes the air conditioner unit to execute, as the second case, the second air conditioning. Miki as modified by Morikawa does not explicitly contain this additional limitation.
Rosenbaum teaches the air conditioner unit executes the first air conditioning and the second air conditioning using power from a secondary cell that is provided in a vehicle (112, which is a secondary battery to 104), and, when charging the secondary 
Regarding claim 8, Miki as modified by Rosenbaum and Morikawa as described above teaches all the elements of claim 2 upon which these claims depend. However, claim 8 of this application further disclose in the second air conditioning, the air conditioner unit blows air in a different blowing direction from the blowing direction employed in the first air conditioning. Miki as modified by Morikawa does not explicitly disclose this additional limitation.
Rosenbaum teaches in the second air conditioning, the air conditioner unit blows air in a different blowing direction from the blowing direction employed in the first air conditioning (“as an alternative to the general release of heated air into the interior of the car, such air may be directed to specific locations, such as the windshield, mirrors, door locks and so forth” in para. [0016] is interpreted to be different blowing directions). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miki by adding that the second air conditioning is directed to a different direction than the first in order to direct the .
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miki as modified by Rosenbaum as applied to claims 7, 9, and 10 respectively above, and further in view of Shiroyama (JP 2000-219040 A English machine translation) (hereinafter “Shiroyama”). Shiroyama is also in the Applicant’s field of endeavor, and air conditioner for a vehicle. These three references, when considered together, teach all of the elements recited in claims 11, 13, and 14 of this application.
Regarding claims 11, 13, and 14, Miki as modified by Rosenbaum as described above teaches all the elements of claims 7, 9, and 10 upon which these claims depend. However, claims 11, 13, and 14 of this application further disclose the air conditioner unit has altering components that, in the second air conditioning, alter the wind direction to a different blowing direction from the blowing direction employed in the first air conditioning. Miki as modified by Rosenbaum does not explicitly disclose this additional limitation.
Shiroyama teaches the air conditioner unit (AC 4 including controller 9 and associated controlling structures) has altering components (damper 7 and associated structures, Fig. 1) that, in the second air conditioning (air blown in direction B in Fig. 1), alter the wind direction to a different blowing direction from the blowing direction employed in the first air conditioning (direction A in Fig. 1, paragraphs [0011] – [0012]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miki by adding the altering components as taught by Shiroyama in order to reduce the cost of the air conditioning . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miki as modified by Rosenbaum and Morikawa as applied to claim 8 above, and further in view of Shiroyama. These four references, when considered together, teach all of the elements recited in claim 12 of this application. Miki as modified by Rosenbaum and Morikawa as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 12 of this application further disclose the air conditioner unit has altering components that, in the second air conditioning, alter the wind direction to a different blowing direction from the blowing direction employed in the first air conditioning. Miki as modified by Rosenbaum and Morikawa does not explicitly disclose this additional limitation.
Shiroyama teaches the air conditioner unit (AC 4 including controller 9 and associated controlling structures) has altering components (damper 7 and associated structures, Fig. 1) that, in the second air conditioning (air blown in direction B in Fig. 1), alter the wind direction to a different blowing direction from the blowing direction employed in the first air conditioning (direction A in Fig. 1, paragraphs [0011] – [0012]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miki by adding the altering components as taught by Shiroyama in order to reduce the cost of the air conditioning system by reducing the number of parts required, in particular, from providing dampers 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746